—Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 29, 1995, revoking a sentence of probation previously imposed by the same court (Buchter, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of *532imprisonment, upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
We agree with the defendant that the court’s finding that he violated a condition of his probation by selling and possessing crack cocaine, was not supported by a “ ‘residuum of competent legal evidence’ ” (People v Ramos, 232 AD2d 433, 434). It is undisputed, however, that the remaining violation of probation charge was properly sustained and, under the circumstances of this case, the amended sentence imposed was not excessive. Rosenblatt, J. P., Miller, Thompson and Joy, JJ., concur.